                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




   HAYS TUG & LAUNCH SERVICES,     1:18-cv-02034-NLH-JS
   INC., et al.,
                                   OPINION
                Plaintiffs,

        v.

   DRAW EVENTS, LLC, and CRAIG
   SAMBORSKI,

                Defendants.


APPEARANCES:

MARY ELISA REEVES
REEVES MCEWING LLP
1004 S. FRONT STREET
PHILADELPHIA, PA 19147

     On behalf of Plaintiffs

JOSIAH A. KNAPP
JOSIAH KNAPP LAW PC
100 SOUTH BROAD STREET
SUITE 930
PHILADELPHIA, PA 19103

     On behalf of Defendants

TERESA M. LENTINI
FLORIO PERRUCCI STEINHARDT & CAPPELLI
1010 KINGS HIGHWAY SOUTH - BUILDING 2
CHERRY HILL, NJ 08034

     On behalf of interested parties Cooper's Ferry Partnership,
     Inc. and New Jersey Aquarium, LLC d/b/a Adventure Aquarium

HILLMAN, District Judge

     In this admiralty case, pending before the Court are two
motions: Defendants’ Motion to Dismiss Plaintiffs’ Complaint and

Vacate the Writ of Attachment [24] and Defendant Craig

Samborski’s Motion for Sanctions [38].   For the reasons

expressed below, Defendants’ motions will be denied.

                           BACKGROUND

     Plaintiffs, Hays Tug & Launch Services, Inc. (“Hays Tug”),

Pollution Solutions of New Jersey, LLC d/b/a River Services

(“River Services”), McAllister Towing of Philadelphia, Inc.

(“McAllister Towing”) and General Marine & Industrial Services,

Inc. (“GMIS”), provided services during the 2015 Tall Ship

Challenge (“Tall Ship event”), which was organized and managed

by Defendant Draw Events, LLC (“Draw Events”).   Draw Events was

under contract with the event hosts, Interested Parties Cooper’s

Ferry Partnership and the Adventure Aquarium, as well as the

Delaware River Waterfront Corporation (“DRWC”) and the

Independence Seaport Museum.

     Draw Events subcontracted with: Hays Tug to provide a barge

and towing services; McAllister Towing to provide towing

services to move vessels within the Delaware River; River

Services to provide a barge, towing, repair services and

supplies required to maintain the barges and assist in the

emergency recovery, transportation and repair of “Big Mama

Duck,” a large floating rubber duck that deflated in the water

during the event; and GMIS to provide a crane and labor to

                                2
transport, recover and repair “Big Mama Duck.”   Plaintiffs claim

that they have not been paid for their services by Draw Events

despite repeated demands.

     As a result of a dispute regarding unpaid invoices from

the Tall Ship event, on March 9, 2017, Draw Events filed a

lawsuit in the Eastern District of Pennsylvania (2:17-cv-

1050-MSG), based on diversity jurisdiction against Cooper's

Ferry, DRWC, Herschend Family Entertainment Corporation,

Adventure Aquarium, and Independence Seaport Museum (“Tall

Ship Litigation”).   On January 29, 2018, after settlement had

been reached in the Tall Ship Litigation but a few days

before the paperwork was finalized, Plaintiffs here sought to

intervene in the Tall Ship Litigation seeking to assert a

claim for their unpaid invoices.     On February 7, 2018, Judge

Mitchell J. Goldberg, U.S.D.J., denied their motion to

intervene determining, in part, that their attempt to

intervene was untimely.     Judge Goldberg dismissed the action

the same day.

     On February 13, 2018, Plaintiffs filed suit in this Court,

contending admiralty and maritime jurisdiction pursuant to 28

U.S.C. § 1333, F.R.C.P. 9(h), and Supplemental Admiralty Rule B

(“Rule B”).   On that same date, this Court granted Plaintiffs’

motion to serve process of a maritime garnishment pursuant to

Rule B, which provides: “If a defendant is not found within the

                                 3
district when a verified complaint praying for attachment and

the affidavit required by Rule B(1)(b) are filed, a verified

complaint may contain a prayer for process to attach the

defendant's tangible or intangible personal property - up to the

amount sued for - in the hands of garnishees named in the

process.”   Plaintiffs sought to garnish any settlement funds

from the Tall Ship litigation in the hands of Cooper’s Ferry and

Adventure Aquarium. 1

     To that end, Plaintiffs served Cooper’s Ferry with a writ


1 On the same day Plaintiffs filed their case here, Plaintiffs
filed an identical suit in the Eastern District of Pennsylvania
against DRWC and the Independence Seaport Museum because those
entities are located in Pennsylvania. See HAYS TUG & LAUNCH
SERVICES, INC. et al v. DRAW EVENTS, LLC et al., 2:18-cv-00601-
MSG. Judge Goldberg granted Plaintiffs’ motion to serve a
maritime garnishment, but at the same time issued an order to
show cause as to why the writ of attachment and garnishment
should not be vacated. (2:18-cv-00601-MSG, Docket No. 10.) On
February 16, 2018, Judge Goldberg vacated the writs of
attachment and directed the garnishees’ counsel to provide
information on the timing of the service of the writs on the
garnishees, and when counsel mailed out the settlement check.
(2:18-cv-00601-MSG, Docket No. 13.) After receiving garnishees’
counsel’s submission, on February 22, 2018, Judge Goldberg
ordered Plaintiffs to notify the court within 14 days how they
wished to proceed in that matter, specifying “whether they wish
to proceed against Defendants on an in personam basis; whether
they wish[] to seek recovery through this action against the
Garnishees named in their Verified Complaint; or whether they
wish to dismiss this action.” (2:18-cv-00601-MSG, Docket No.
19.) Plaintiffs responded on March 7, 2018, requesting that the
Pennsylvania action be stayed or held in suspense while they
pursued discovery in the New Jersey action. (2:18-cv-00601-MSG,
Docket No. 21.) Samborski filed a motion for sanctions similar
to the one filed here on August 10, 2018, which is still pending
as of the date of this Opinion. (2:18-cv-00601-MSG, Docket No.
26.)
                                 4
of maritime attachment and garnishment at 3:39 p.m. on February

13, 2018.   Plaintiffs served Adventure Aquarium with a writ of

maritime attachment and garnishment at 3:44 p.m. on February 13,

2018.

     At the time the writs were served, the $50,000 check made

out to Draw Events by Cooper’s Ferry for the settlement of the

Tall Ship Litigation – the “property” of Draw Events that

Plaintiffs sought to garnish - was in the New Jersey office of

the attorney for the defendants in the Tall Ship Litigation.

Cooper’s Ferry had prepared the check on February 5, 2018, drawn

on its account, on behalf of all the defendants in the Tall Ship

Litigation.   Counsel for Cooper’s Ferry received the check in

her office some time before February 9, 2018.   At 4:04 p.m. on

February 13, 2018, FedEx picked up the package containing the

settlement check from the attorney’s office destined for Draw

Events in Minnesota.

     Plaintiffs argue that the writ of attachment successfully

garnished the $50,000 because (1) it was still in the hands of

Cooper’s Ferry – the garnishee - by way of its attorney, when it

was served, and (2) the funds did not transfer from Cooper’s

Ferry’s possession until Draw Events deposited it several days

later and the checked subsequently cleared.

     In contrast, Draw Events and the garnishees Cooper’s Ferry

and Adventure Aquarium argue that the writs of attachment did

                                 5
not successfully garnish the $50,000 because it was not in the

garnishees’ possession when they were served with the writs.

Rather, it had been out of Cooper’s Ferry’s control since

February 5, 2018 when it was sent to its attorney for

transmittal to Draw Events. 2

     Draw Events further argues that without a valid writ of

attachment to its property, Plaintiffs would be required to

establish personal jurisdiction.       Draw Events also argues that

the funds Plaintiffs have endeavored to attach, as well as their

underlying dispute, are basic contract disputes and not maritime

in nature, and therefore with no valid claim sounding in

admiralty, the Rule B writs of attachment were unavailable to

Plaintiffs in the first place.

     In addition to the other bases for dismissal of Plaintiffs’

complaint, Defendant Craig Samborski, the sole member of Draw

Events, seeks his dismissal on an individual basis because Draw

Events, and not Samborski individually, entered into the

relevant contracts with the parties.       He has also filed a motion

for sanctions for being named a defendant individually.

     Plaintiffs have opposed Defendants’ motions on all bases.




2 These parties also point to Cooper’s Ferry’s and Adventure
Aquarium’s CFOs’ more general certifications that they are not
in possession, custody, or control or legal title of any
property of Draw Events or Craig Samborski.
                                   6
                            DISCUSSION

     A.   Standard for Jurisdiction

     Plaintiffs assert that this Court may exercise subject

matter jurisdiction over the action based on admiralty and

maritime jurisdiction pursuant to 28 U.S.C. § 1333, F.R.C.P.

9(h), and Supplemental Admiralty Rule B.

     B.   Analysis

     “A Rule B attachment is a quasi in rem proceeding which

permits the assertion of jurisdiction over a defendant's

property located within the district even though the court has

no in personam jurisdiction over the defendant.”   Kabushiki

Kaisha v. Kraiem, 2015 WL 5770504, at *3 (D.N.J. 2015) (citing

Western Bulk Carriers, Pty. Ltd. v. P.S. Internat'l, Ltd., 762

F. Supp. 1302, 1305 (S.D. Ohio 1991); Transamerica Leasing Inc.

v. Frota Oceanica E. Amazonica, S.A., 1997 WL 834554, *2 (S.D.

Ala. 1997)).

     Four prerequisites must be met by a plaintiff to secure a

writ of attachment: (1) the plaintiff has an in personam claim

against the defendant; (2) the defendant cannot be found within

the district where the action is commenced; (3) property

belonging to the defendant is present within the district; and

(4) there is no statutory or general maritime law proscription

to the attachment.   Id. (citing Western Bulk Carriers, 762 F.

Supp. at 1306).

                                 7
     “One of the primary grounds for the historical development

of Rule B attachments was that ‘[a] ship may be here today and

gone tomorrow.’”   Shipping Corp. of India Ltd. v. Jaldhi

Overseas Pte Ltd., 585 F.3d 58, 70 (2nd Cir. 2009) (quoting

Polar Shipping Ltd. v. Oriental Shipping Corp., 680 F.2d 627,

637 (9th Cir. 1982)) (citing Schiffahartsgesellschaft Leonhardt

& Co. v. A. Bottacchi S.A. De Navegacion, 732 F.2d 1543, 1547

(11th Cir. 1984) (noting that a “relevant commercial ...

consideration[]” relating to Rule B practices is that “a ship's

ability to dock, unload cargo, and fill its hold with goods

intended for another destination - all within twenty four hours

- imposes tremendous pressure on creditors desiring to attach a

vessel or property located aboard”)).      Of course, here

Plaintiffs did not seek to arrest a ship or its cargo, but Rule

B attachments are not so narrow.       The general point holds true;

that it is the nature of Rule B attachments that the property’s

presence in the district – no pun intended – be fleeting.

     For the reasons set forth below this Court will not vacate

the writs of attachment at this time and will deny Defendants’

motions without prejudice.   The Court will address in turn each

of the four requirements for a valid writ of attachment, and

then discuss Samborski’s arguments for dismissal of Plaintiffs’

claims against him individually, as well as his request for

sanctions.

                                   8
     1.   Whether Plaintiffs have an in personam claim against
          Defendants

     It is undisputed that Plaintiffs have asserted in personam

claims against Defendants.   Thus, the first factor is met.   See

Utsch's Marina, Inc. v. Motor Vessel, a 2000 Grady White, Model

No. 232, 2011 WL 181120, at *1 (D.N.J. 2011) (“[W]ith respect to

maritime claims, ‘a party who may proceed in rem may also, or in

the alternative, proceed in personam against any person who may

be liable.’”) (citing Supp. R. for Admiralty or Mar. Cl. & Asset

Forfeiture Actions C(1)(b); Constr. Hands, Inc. v. Baker, 446 F.

Supp. 2d 88, 90 (N.D.N.Y. 2006) (“Claims for a maritime lien may

be maintained both in rem against the vessel, and in personam

against the owner.”)).

     2.   Whether Defendants can be found within this
          District

     We start this analysis with what appears to this Court to

be an important distinction.   Although related issues both

factually and legally, whether a defendant may be “found” within

the District for purposes of Rule B and whether the same

defendant may be subject to personal jurisdiction in the forum

are distinct issues.   It seems likely that a defendant not

subject to personal jurisdiction will not be found within the

District for purposes of Rule B attachments.   But it does not

follow that the converse is necessarily true; i.e., that the

property of a defendant may not be attached under Rule B if the

                                 9
defendant is subject to the specific or general jurisdiction of

the Court.   This is because being “found” is a narrow factual

test related to traditional concepts of service of process and

distinct from the more general and abstract principles of

personal jurisdiction minimum contacts and due process.   Stated

directly, a defendant may be subject to personal jurisdiction in

the forum but at the same time not be “found” under Rule B

therefore subjecting its property to attachment under the

Court’s admiralty jurisdiction.    Although the case law regarding

this distinction is not uniform or even clear, in the absence of

controlling authority in this Circuit, this Court views

considering these issues separately to be the better rule and

will apply it here. Compare British Marine PLC v. Aavanti

Shipping & Chartering Ltd., 2014 WL 2475485, at *7 (E.D.N.Y.

2014) (requirement of Supplemental Rule B(1)(a) that a defendant

not be “found” within the district “contemplates that a court

will lack in personam jurisdiction over the defendant when it

orders that a writ of attachment be issued,” and “[i]n such a

proceeding, the court’s coercive authority is coterminous with

the scope of its jurisdiction, and limited to the extent of the

defendant's interest in the attached property; that authority

does not extend to the exercise of in personam jurisdiction over

a Rule B defendant[]”) (citing Shipping Corp. of India Ltd. v.

Jaldhi Overseas Pte Ltd., 585 F.3d 58, 69 n.12 (2d Cir. 2009)),

                                  10
with West of England Ship Owners Mut. Ins. Ass'n (Luxembourg) v.

McAllister Bros., Inc., 829 F. Supp. 122, 123 (E.D. Pa. 1993) (a

defendant may be “found” under traditional personal jurisdiction

principles, but still not be “found” for a Rule B attachment

because it cannot be served within the district and “[a]

defendant is found within the district only when (1) it is

subject to in personam jurisdiction and (2) it can be found for

service of process within the district[]”) (citing 7A Moore's

Federal Practice B.06, p. B251) (emphasis added) (other citation

omitted). 3


3 Defendants argue that once the invalid writ of attachment is
vacated, Plaintiffs’ complaint must be dismissed for lack of
personal jurisdiction. The Court is unpersuaded on the present
record that it lacks personal jurisdiction over Defendants.
Plaintiffs’ claims arise out of Draw Events’ contract with New
Jersey entities Cooper’s Ferry and the Adventure Aquarium, its
subcontract with Plaintiffs, and its organization and management
of the Tall Ship event held at least in part in New Jersey.
Those claims and these contacts together suggest that Draw
Events and its principal may be subject to specific jurisdiction
in this Court and have sufficient contacts with New Jersey to
exercise personal jurisdiction over them without violating
traditional due process principles. Fed. R. Civ. P. 4(k)(1)(A)
(providing that a defendant is subject to the jurisdiction of a
United States district court if the defendant “is subject to the
jurisdiction of a court of general jurisdiction in the state
where the district court is located”); Miller Yacht Sales, Inc.
v. Smith, 384 F.3d 93, 96 (3d Cir. 2004) (citations omitted) (“A
federal court sitting in New Jersey has jurisdiction over
parties to the extent provided under New Jersey state law.”);
IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259 (3d Cir. 1998)
(providing that the New Jersey long-arm statute “permits the
exercise of personal jurisdiction to the fullest limits of due
process”). Nonetheless, the Court will deny that aspect of
Defendants’ motion without prejudice and direct the parties to
discovery on that issue.
                               11
     Defendants do not contend, however, that they were amenable

to service in this district.   That is fatal to any contention

that they can be “found” here and not subject to a Rule B

attachment.   See West of England Ship Owners, 829 F. Supp. at

123 (explaining that service upon a corporation may be made upon

an officer, a managing or general agent or any other agent

authorized by appointment or by law to receive service of

process, citing Fed. R. Civ. P. 4(d)); STX Panocean (UK) Co.,

Ltd. v. Glory Wealth Shipping Pte Ltd., 560 F.3d 127, 130–31 (2d

Cir. 2009) (citation omitted) (stating that “[a] maritime

attachment is precluded under [Rule B] only if the defendants

have engaged in sufficient activity in the district or the cause

of action has sufficient contacts with the district to permit

the court to exercise in personam jurisdiction over the

defendant,” and the defendant “can be found within the

geographical confines of the district for service of process”);

see also Supplemental Rule B, Notes of Advisory Committee on

Rules, July 1966 (explaining that the rules have never defined

the clause, “if the defendant shall not be found within the

district,” and “the subject seems one best left for the time

being to development on a case-by-case basis,” and further

explaining that a defendant is found where “a corporate

defendant has appointed an agent within the district to accept

service of process but is not carrying on activities there

                                12
sufficient to subject it to jurisdiction [,] (Seawind Compania,

S.A. v. Crescent Line, Inc., 320 F.2d 580 (2d Cir. 1963)), and a

defendant is found where the foreign corporation's activities in

the district are sufficient to subject it personally to the

jurisdiction, and there is in the district an officer on whom

process can be served (United States v. Cia. Naviera

Continental, S.A., 178 F. Supp. 561 (S.D.N.Y. 1959))); id. Dec.

2000 (“[M]aritime attachment and garnishment are available

whenever the defendant is not found within the district, a

concept that allows attachment or garnishment even in some

circumstances in which personal jurisdiction also can be

asserted.”).

     Defendants therefore have failed to demonstrate that

Plaintiffs have not met the second requirement for a valid Rule

B writ of attachment.

     3.   Whether the garnishee was in possession of Defendants’
          property at the time the writ of attachment was served

     For the third factor, whether the garnishee – Cooper’s

Ferry – was in possession of Draw Events’ property at the time

the writ of attachment was served, the Court does not have

enough information on the current record and briefing to

determine that Cooper’s Ferry did not have possession.

     Plaintiffs argue that the settlement funds remained in

Cooper’s Ferry’s possession up until the point Draw Events


                               13
deposited the check days after the writ was served.    Defendants

argue that the February 5, 2018 mailing of the check is the date

Cooper’s Ferry lost possession of Draw Events’ property – i.e.,

the settlement check.   The Court does not find Plaintiffs’ cited

case law to be fully dispositive nor is Defendants’ position

supported by the case law they cite.

     “Streamlined Rule B practices developed [] out of the

concern that ships might set sail quickly.”   Shipping Corp. of

India Ltd. v. Jaldhi Overseas Pte Ltd., 585 F.3d 58, 70 (2nd

Cir. 2009).   “Maritime attachments arose because it is often

more difficult to obtain jurisdiction over parties to a maritime

dispute than parties to a traditional civil action.    Maritime

parties are itinerant, their assets transitory.    Thus, the

traditional policy underlying maritime attachment has been to

permit the attachment of assets wherever they can be found,

thereby obviating the need for a plaintiff to ‘scour the globe’

to find a proper forum for suit, or property.”    STX Panocean (UK)

Co., Ltd. v. Glory Wealth Shipping Pte Ltd., 560 F.3d 127, 130

(2d Cir. 2009).

      However, “[a]s a remedy quasi in rem, the validity of a

Rule B attachment depends entirely on the determination that the

res at issue is the property of the defendant at the moment the

res is attached.”   Shipping Corp of India, 585 F.3d at 69.

Plaintiffs rely upon a case from Florida state court, but the

                                14
Court does not find it directly on point.

     In Arnold, Matheny and Eagan, P.A. v. First American

Holdings, Inc., 982 So. 2d 628, 631 (Fla. 2008), a bank served a

writ of attachment on a law firm holding for its client in its

trust account settlement funds which the bank sought to attach.

It was determined that at the time the writ was served, the

funds remained in the trust account even though three days

before the firm had wrote and mailed a check to the client.    The

bank argued that it was the law firm’s duty to stop payment on

the check once the writ of attachment was served on it, while

the law firm argued that it had lost possession of the funds

once it wrote and mailed the check.

     The Florida Supreme Court determined under Florida’s

garnishment statute and the related provisions of Florida's

Uniform Commercial Code (“U.C.C.”) that “funds remain in the

garnishee’s possession and control, even though a check has been

written and delivered to the payee, if the check has not been

presented for payment,” and   the Florida “statute imposes a duty

on garnishees to issue a stop payment order on a check that has

not yet been presented for payment if a garnishee has the

ability to do so.”   Arnold, Matheny and Eagan, P.A., 982 So. 2d

at 635.




                                15
     While instructive and factually similar, 4 Plaintiff offers

no explanation as to why a New Jersey federal court sitting in

admiralty should choose a Florida Supreme Court case

interpreting Florida’s version of the UCC as the rule of

decision.   Indeed, the Court has searched the submitted briefs

and can find no case cited by either side that squarely

addresses the issue now before the Court – who owns funds behind

a check written out and held by an agent acting at the direction

of the sender with instructions to deliver the check to the

payee, but not yet delivered.     Nor do the parties explain

whether the Court should apply federal common law, analogous

bodies of federal law such as bankruptcy, 5 New Jersey statutory

law or case law, of the law of some other state such as

Minnesota to the issue at hand.

     Cases cited by the Defendants are not particularly helpful.




44This case and the Arnold are similar in that the recipient of
the writ is also the check writer and has given up possession of
the draft with the intent that it be negotiated by the payee and
honored. The cases are different in that in this case the draft
is still in the hands of the payor’s agent at the time the writ
was served and has not yet been physically transferred to the
payee as it was in Arnold. If anything, this makes Arnold more
persuasive not less so in the sense that an agent would be
presumed to honor its principal’s direction to return the check
to the principal.

5 See, e.g., Barnhill v. Johnson, 503 U.S. 393 (1992) (holding as
a matter of the bankruptcy law of preferences that a transfer of
property made by check is deemed to occur on date check is
honored rather than date of payee’s receipt of check).
                                  16
Defendants set out a long string cite of state court decisions

from states other than New Jersey that stand for the proposition

that where a garnishee has made out and delivered the check to

the payee there is no obligation to stop payment.    See, e.g.,

Central Security & Alarm Co., Inc. v. Mehler, 125 N.M. 438

(1998)(where garnishee received writ of garnishment after

garnishee had issued and delivered checks to payee garnishee had

no duty to stop payment on the checks, and thus, the check

proceeds were no longer in garnishee's possession or control and

were not subject to the writ of garnishment).

     But this case is factually dissimilar in a potentially

important way.   Unlike the cases cited by Defendants, the check

at issue here had not yet been delivered (although subject to

instructions to do so) to the payee but remained in the hands of

the payor’s agent.   Defendants make no effort to explain why

cases involving actual delivery of the check should govern the

facts of this case where no delivery has occurred.    And like

Plaintiff, they make no effort to explain why these disparate

state court decisions presumably applying the statutory and

common law of their jurisdictions should be persuasive authority

to a District of New Jersey court exercising admiralty

jurisdiction.

     Consequently, on the current state of the parties’

briefing, the Court finds that Defendants have not met their

                                17
burden of showing that the third requirement for a valid writ of

attachment is lacking such that the extinguishment of the writ

is warranted.

     4.   Whether there is a statutory or general maritime law
          proscription to the attachment

     The U.S. Supreme Court has instructed, “To ascertain

whether a contract is a maritime one, we cannot look to whether

a ship or other vessel was involved in the dispute, as we would

in a putative maritime tort case.    Nor can we simply look to the

place of the contract’s formation or performance.   Instead, the

answer depends upon the nature and character of the contract,

and the true criterion is whether it has reference to maritime

service or maritime transactions.”   Norfolk Southern Ry. v.

James N. Kirby, Pty Ltd., 543 U.S. 14, 24 (2004).

     Defendants argue that Plaintiffs’ services performed for

the Tall Ship event were not maritime activities.   Defendants’

brief belies their own contention, however.   Defendants say:

          In the case of Plaintiff, Hays Tug,   the rental of the
     floating dock should not be considered a   vessel or a
     maritime use of the structure. The dock    merely sat next to
     a pier and allowed for the safe entrance   and exit of the
     event goers from the Tall Ships.

          Similarly, the majority of the amounts sought by
     Plaintiff, Pollution Solutions of New Jersey, LLC doing
     business as River Services was for repair work to one of
     these floating docks.

          Finally, the amounts sought by Plaintiff General
     Marine and Industrial Services, Inc. were for a crane that
     merely placed and removed a gangway.

                               18
          None of these items or activities qualify as maritime
     and consequently, each of these Plaintiffs should not be
     permitted to sustain these various causes of action in
     Federal Court under maritime jurisdiction.

(Docket No. 24-1 at 22.)

     Adding the word “merely” before the description of

Plaintiffs’ services does not negate the unquestionably maritime

nature of those activities.   Plaintiffs cite numerous cases to

support that the chartering and towing of barges, the services

to repair or maintain barges, the towing and servicing of

vessels, the rental and servicing of docks, and the use of a

crane to retrieve a deflated vessel are all activities that are

maritime in nature.   The ALLIGATOR, 161 F.3d 37 (3d Cir. 1908);

Marina One, Inc. v. Jones, 29 F. Supp. 3d 669 (E.D. Va. 2014);

Baltimore Line Handling Co. v. Brophy, 771 F. Supp. 2d 531 (D.

Md. 2011); Houston-New Orleans, Inc. v. Page Engineering Co.,

353 F. Supp. 890 (E.D. La. 1972); Hinkins Steamship Agency v.

Freighters Inc., 351 F. Supp. 373 (N.D. Ca. 1972);

Howmet Corp. v Tokyo Shipping Co., 320 F. Supp. 975 (D. Del.

1971); Mayer Boat Works, Inc. v. Bright Marine Basin, Inc., 265

F. Supp. 352 (E.D. Pa. 1966).   Based on the allegations in

Plaintiffs’ complaint regarding claims for payment for their

services during the Tall Ship event, and without any compelling

argument by Defendants to the contrary, the Court finds that

Plaintiffs’ claims are maritime in nature such that the fourth

                                19
requirement for a valid writ of attachment has been met.

     Because the first, second and fourth Rule B requirements

have been met, and Defendants have not met their burden to

invalidate the third element, the Court will not vacate the

writs of attachment at this time.      The parties shall return to

Magistrate Judge Schneider to resume the discovery process that

has been stayed pending the resolution of Defendants’ motion to

dismiss. 6

     5.      The viability of Plaintiffs’ claims against Craig
             Samborski individually

     Samborski argues that Plaintiffs’ claims against him

individually must be dismissed because Plaintiffs’ complaint

conclusorily names him as a defendant simply because he is the

sole member of Draw Events LLC, which is insufficient to


6 Plaintiffs filed a motion to compel the garnishees’ answers to
interrogatories, and Defendants and the garnishees filed a
motion to stay Judge Schneider’s consideration of that motion
pending the resolution of Defendants’ motion to dismiss because
success on their motion would moot Plaintiffs’ motion. Judge
Schneider agreed. (Docket No. 51.) Judge Schneider also noted
in his letter order:

     As the Court also relayed to the parties on numerous
     occasions, the parties are urged to meet and confer to
     settle the case. The transaction costs to litigate the
     case will far exceed the amount in dispute. The parties’
     respective settlement demand and offer are close enough
     that the parties should be able to close the gap. The
     alternative is years of expensive litigation in a case that
     is likely to settle sooner or later.

(Id.) Judge Schneider’s observation is no less true today and
is perhaps even more so in light of this Opinion.
                                  20
maintain a claim against him.   Samborski also argues that

Plaintiffs should be sanctioned under Federal Civil Procedure

Rule 11 as well.

     “In order to hold a corporate officer liable, a plaintiff

must pierce the ‘corporate veil,’ which requires a showing that:

(1) the corporation is organized and is operating as a mere

instrumentality of a shareholder, (2) the shareholder uses the

corporation to commit fraud, injustice or circumvent the law,

and (3) the shareholder fails to maintain the corporate

identity.”   Spark Innovators Corp. v. Tele Marketers, Inc., 2014

WL 2773661, at *7 (D.N.J. 2014) (citing Bd. of Trs. of Teamsters

Local 863 Pension Fund v. Foodtown, Inc., 296 F.3d 164, 171–72

(3d Cir. 2002)) (other citation omitted).

     The factors in determining whether to pierce the corporate

veil have not been applied in equal force to individually held

limited liability companies in light of their special

characteristics, see Pactiv Corp. v. Perk-Up, Inc., 2009 WL

2568105, at *5 (D.N.J. 2009), and where appropriate, courts of

New Jersey have looked beyond the corporate form to the

functional reality behind it, see Star Video Entertainment, L.P.

v. Video USA Associates 1 L.P., 601 A.2d 724, 727 (N.J. Super.

Ct. App. Div. 1992).

     Here, Plaintiffs name Samborski in their complaint because

he is the sole member and owner of Draw Events, Samborski’s

                                21
address is the same as Draw Events (Samborski’s home), and

Plaintiffs communicated with Samborski to form their contracts.

Based on these facts, the Court does not find Plaintiffs’ claims

against Samborski to be dismissible at this time. 7   In addition

to discovery related to the garnishment and the actions of the

garnishees, along with discovery concerning Draw Events’

contacts with New Jersey for the traditional personal

jurisdiction analysis, Plaintiffs should be entitled to some

discovery into Samborski’s actions relative to the corporate

entity for which he is the sole member and owner.     Because the

Court will not dismiss Plaintiffs’ claims against Samborski,

Plaintiffs’ naming of Samborski as a defendant is not




7It is well settled that a pleading is sufficient if it contains
“a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
Following the Twombly/Iqbal standard, the Third Circuit has
instructed a two-part analysis in reviewing a complaint under
Rule 12(b)(6). First, the factual and legal elements of a claim
should be separated; a district court must accept all of the
complaint's well-pleaded facts as true, but may disregard any
legal conclusions. Fowler v. UPMC Shadyside, 578 F.3d 203, 210
(3d Cir. 2009) (citing Iqbal, 129 S. Ct. at 1950). Second, a
district court must then determine whether the facts alleged in
the complaint are sufficient to show that the plaintiff has a
“‘plausible claim for relief.’” Id. (quoting Iqbal, 129 S. Ct.
at 1950). A complaint must do more than allege the plaintiff's
entitlement to relief. Id.; see also Phillips v. Cnty. of
Allegheny, 515 F.3d 224, 234 (3d Cir. 2008). Although the
question is a close one, Plaintiff has alleged sufficient facts
to make out a plausible claim of disregarding the corporate
form.


                                22
sanctionable under Rule 11. 8

                             CONCLUSION

       The writs of attachment and garnishment will remain valid

while the parties return to the discovery process, which shall

include discovery related to Defendants’ contacts with New

Jersey, Samborski’s operations as the sole member and owner of

Draw Events, the circumstances surrounding the garnishee’s

agent’s possession of the check written for Draw Events at the

time the writ was served on Cooper’s Ferry, and any other


8   Rule 11 provides,

       By presenting to the court a pleading, written motion, or
       other paper—whether by signing, filing, submitting, or
       later advocating it—an attorney or unrepresented party
       certifies that to the best of the person's knowledge,
       information, and belief, formed after an inquiry reasonable
       under the circumstances:

       (1) it is not being presented for any improper purpose,
       such as to harass, cause unnecessary delay, or needlessly
       increase the cost of litigation;

       (2) the claims, defenses, and other legal contentions are
       warranted by existing law or by a nonfrivolous argument for
       extending, modifying, or reversing existing law or for
       establishing new law;

       (3) the factual contentions have evidentiary support or, if
       specifically so identified, will likely have evidentiary
       support after a reasonable opportunity for further
       investigation or discovery; and

       (4) the denials of factual contentions are warranted on the
       evidence or, if specifically so identified, are reasonably
       based on belief or a lack of information.

Fed. R. Civ. P. 11(b).
                                 23
matters related to the substance of Plaintiffs’ claims.   The

denial of Defendants’ motion to dismiss will be without

prejudice to their right after discovery to reassert their

arguments or raise additional bases for the extinguishments of

the writs, the dismissal of Plaintiffs’ complaint on

jurisdictional grounds, or a judgment in their favor on the

substantive merits of Plaintiffs’ claims.

     An appropriate Order will be entered.



Date: January 25, 2019                s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               24
